Exhibit 10.6

THE OFFER AND SALE OF THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”). NEITHER THIS WARRANT NOR ANY OF THE SECURITIES REPRESENTED
HEREBY MAY BE TRANSFERRED IN VIOLATION OF THE SECURITIES ACT, THE RULES AND
REGULATIONS THEREUNDER OR THE PROVISIONS OF THIS WARRANT.

 

No. 2

   May 28, 2020

SUMMIT MIDSTREAM PARTNERS, LP

WARRANT TO PURCHASE COMMON UNITS

For VALUE RECEIVED, SMP TOPCO, LLC, a Delaware limited liability company (the
“Warrantholder”), is entitled to purchase, subject to the provisions of this
Warrant to Purchase Common Units (this “Warrant”), from SUMMIT MIDSTREAM
PARTNERS, LP, a Delaware limited partnership (the “Partnership”), up to
8,059,609 common units (the “Warrant Units”) representing limited partner
interests of the Partnership (“Common Units”), at an exercise price of $1.023
per Warrant Unit (as adjusted from time to time pursuant hereto, the “Exercise
Price”).

This Warrant is authorized under the terms of the Third Amended and Restated
Agreement of Limited Partnership of the Partnership, dated as of March 22, 2019
(as such agreement may be amended from time to time, the “Partnership
Agreement”), and is issued in connection with that certain Purchase Agreement
(as such agreement may be amended from time to time, the “Purchase Agreement”)
dated as of May 3, 2020, by and among Energy Capital Partners II, LP, a Delaware
limited partnership, Energy Capital Partners II-A, LP, a Delaware limited
partnership, Energy Capital Partners II-B IP, LP, a Delaware limited
partnership, Energy Capital Partners II-C (Summit IP), LP, a Delaware limited
partnership, Energy Capital Partners II (Summit Co-Invest), LP, a Delaware
limited partnership, Summit Midstream Management, LLC, a Delaware limited
liability company, the Original Warrantholder (as defined below), SMLP Holdings,
LLC, a Delaware limited liability company (“SMLP Holdings”), the Partnership,
and for the limited purposes set forth therein, Summit Midstream GP, LLC, a
Delaware limited liability company and the general partner of the Partnership.
Unless otherwise indicated herein, capitalized terms used in this Warrant shall
have the respective meanings ascribed to such terms in the Purchase Agreement.

This Warrant is part of a series of Warrants originally issued to SMP TopCo,
LLC, a Delaware limited liability company (the “Original Warrantholder”), and
SMLP Holdings with respect to an aggregate of 10,000,000 Warrant Units
(collectively, the “Series A Warrants”).

Section 1.    Registration. The Partnership shall maintain books for the
transfer and registration of this Warrant. Upon the initial issuance of this
Warrant, the Partnership shall issue and register this Warrant in the name of
the Warrantholder in the books to be maintained by the Partnership for such
purpose.



--------------------------------------------------------------------------------

Section 2.    Transfers.

(a)    This Warrant and any Warrant Units to be issued hereunder shall be freely
transferrable, subject to compliance with the applicable provisions of the
Securities Act and:

(i)    with respect to any transfer of Warrants to an affiliate of the Original
Warrantholder, may be transferred in whole or in part; and

(ii)    with respect to any transfer of Warrants other than pursuant to
Section 2(a)(i) above, may be transferred only in whole and not in part and only
at the same time as all other then outstanding Series A Warrants are transferred
to the same transferee.

(b)    The Warrantholder shall provide notice of any proposed transfer pursuant
to Section 2(a) of all or part of this Warrant and the Warrant Units to the
Partnership not less than two (2) Business Days (as defined below) prior to such
transfer.

(c)    If the Warrantholder proposes to transfer all or a portion of this
Warrant in accordance with Section 2(a), the Warrantholder shall surrender this
Warrant to the Partnership, accompanied by appropriate instructions regarding
the timing of such proposed transfer, the number of Warrant Units to be
transferred and the name of the transferee. Upon the consummation of the
transfer of the Warrant Units, the Partnership shall cancel this Warrant and
issue a new Series A Warrant (the “New Warrants”) to each of the Warrantholder
and the transferee, as applicable. Each New Warrant shall include terms and
conditions identical to those in this Warrant. Any transfer or other similar
taxes in connection with such transfer of the Warrant shall be paid by the
Warrantholder. If the transfer of the Warrant is not consummated, this Warrant
shall be returned to the Warrantholder and the terms and conditions of this
Warrant shall remain in effect. Any such transfer shall be conditioned on the
transferee acknowledging and agreeing to all of the terms and provisions of this
Warrant applicable thereto.

(d)    Requirements for Transfer.

(i)    This Warrant and the Warrant Units shall not be sold or transferred
unless either (i) they first shall have been registered under the Securities Act
or (ii) the Partnership first shall have been furnished with an opinion of legal
counsel, reasonably satisfactory to the Partnership, to the effect that such
sale or transfer is exempt from registration requirements of the Securities Act.

(ii)    Notwithstanding the foregoing, no registration or opinion of counsel
shall be required for (i) a transfer by a Warrantholder which is a corporation
to a wholly owned subsidiary of such corporation or to a corporation owned by
the same parent entity of such corporation, a transfer by a Warrantholder which
is a partnership to a partner of such partnership or a retired partner of such
partnership or to the estate of any such partner or retired partner, or a
transfer by a Warrantholder which is a limited liability company to a member of
such limited liability company or a retired member or to the estate of any such
member or retired

 

2



--------------------------------------------------------------------------------

member, provided that, as a condition to the Partnership effecting such
transfer, the transferee in each case agrees in writing to be subject to the
terms of this Section 2(d), or (ii) a transfer made in accordance with Rule 144
under the Securities Act.

(iii)    Each certificate representing Warrant Units shall bear a legend, and
any Warrant Units issued in book entry form shall be subject to restrictions as
if certificated and bearing a legend, substantially in the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL SUCH SECURITIES
ARE REGISTERED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO AN EXEMPTION THEREFROM
OR AN OPINION OF COUNSEL SATISFACTORY TO THE PARTNERSHIP IS OBTAINED TO THE
EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.”

The foregoing legend shall be removed from the certificates representing any
Warrant Units, at the request of the Warrantholder, at such time as they become
eligible for resale pursuant to Rule 144(k) under the Securities Act or have
been registered under the Securities Act.

Section 3.    Exercise of Warrant.

(a)    Beginning on the date hereof and until the date that is three (3) years
following the date hereof (the “Exercise Termination Date”), this Warrant may be
exercised in whole or in part or from time to time by the Warrantholder;
provided that this Warrant, together with any other Series A Warrants (including
New Warrants issued pursuant to Section 2(c), Section 3(i) or Section 8 of this
Warrant or any other Series A Warrant), may not be exercised on more than two
dates in the aggregate for all Series A Warrants. If (i) this Warrant is not
exercised on or prior to 5:00 P.M., New York City time, on the Exercise
Termination Date or (ii) this Warrant is not exercised on the first or second
date on which any Series A Warrant is exercised, all vested and unexercised
Warrant Units, shall be automatically forfeited, this Warrant shall be void and
all rights of the Warrantholder (or any permitted transferee thereof) hereunder
shall cease.

This Warrant may be exercised in whole or in part by the Warrantholder pursuant
to the paragraph immediately above by (i) its delivery of the warrant exercise
form attached hereto as Appendix A (the “Notice of Exercise”), (ii) its
surrender of this Warrant (or an indemnification undertaking with respect to
this Warrant in the case of its loss, theft or destruction in accordance with
Section 8) and (iii) to the extent this Warrant is exercised (or is deemed
exercised) in accordance with Section 3(b) below, upon payment by certified
check or wire transfer for the aggregate Exercise Price for the Warrant Units as
to which this Warrant is being exercised pursuant to Section 3(b), in each case,
to the Partnership during normal business hours on any day other

 

3



--------------------------------------------------------------------------------

than a Saturday or Sunday on which banks are open for business in New York City
(a “Business Day”) at the Partnership’s principal executive offices (or such
other office or agency of the Partnership as the Partnership may designate by
notice to the Warrantholder, provided that any Notice of Exercise delivered
after 5:00 p.m., New York time, will be deemed delivered the next Business Day).
The Partnership shall deliver any objection to the Notice of Exercise within one
Business Day of receipt of such Notice of Exercise. In the event of any dispute
or discrepancy, the records of the Partnership shall be controlling and
determinative in the absence of manifest error. To the extent the conditions
specified in clauses (i) and (ii) of the proviso in Section 3(d) are not
satisfied on the date the Notice of Exercise is delivered, any Warrant Units
specified on the Notice of Exercise as being exercised pursuant to Section 3(d)
shall instead be deemed exercised pursuant to Section 3(c) to the extent such
Notice of Exercise is not withdrawn.

(b)    The Warrantholder, to the extent exercising (or deemed exercising) the
Warrant by cash payment of the Exercise Price, shall receive that number of
Warrant Units equal to the Warrant Units as to which the Warrant is being
exercised pursuant to this Section 3(b) (subject to the limitation set out in
Section 3(c) below).

(c)    The Warrantholder, to the extent exercising this Warrant pursuant to this
Section 3(c), shall receive that number of Warrant Units computed using the
following formula, rounded down to the nearest whole Warrant Unit (subject to
the limitations set forth in Section 3(e) below):

 

   Y(A-B)    X =        A   

where:

X = the number of Warrant Units to be issued to the Warrantholder;

Y = the number of Warrant Units with respect to which this Warrant is being
exercised pursuant to Section 3(c) (inclusive of the Warrant Units surrendered
to the Partnership pursuant to Section 3(c) in payment of the aggregate exercise
price);

A = the average of the Daily VWAP on each of the three trading days ending on
the day prior to the delivery of the Notice of Exercise; and

B = the Exercise Price.

(d)    The Warrantholder, to the extent exercising this Warrant pursuant to this
Section 3(d), shall receive an amount of cash computed using the following
formula (subject to the limitations set forth in Section 3(e) below); provided,
however, that the Warrantholder shall be entitled to exercise this Warrant
pursuant to this Section 3(d) only (i) if the payment of such cash amount would
not result in the, and there shall not otherwise have occurred and be continuing
any, violation of any financial covenant under that certain Third Amended and
Restated Credit

 

4



--------------------------------------------------------------------------------

Agreement, dated as of May 26, 2017, among Summit Midstream Holdings, LLC (the
“Borrower”), the lenders party thereto and Wells Fargo Bank, N.A., as
administrative agent (as amended, restated, amended and restated, supplemented,
replaced or refinanced in any matter, the “Credit Agreement”) and (ii) to the
extent that after giving pro forma effect to the payment of such cash amount,
the “Leverage Ratio” (as defined in the Credit Agreement) would be at least 0.5x
below the applicable Leverage Ratio set forth in the Credit Agreement (e.g., if
the Borrower’s Leverage Ratio on the last day of the immediately preceding
fiscal quarter is not permitted to be greater than 5.50 to 1.00, then the cash
amount paid would be the maximum amount such that, after giving effect to the
payment of such cash amount, the Leverage Ratio on the last day of the
immediately preceding fiscal quarter would be no greater than 5.00 to 1.00),
with the remainder of the Warrant Units underlying such exercise being delivered
in the form of Warrant Units as provided in Section 3(c) above (subject to the
limitations set forth in Section 3(e) below):

 

W =Y(A-B)

where:

W = the amount of cash to be paid to the Warrantholder;

Y = the number of Warrant Units with respect to which this Warrant is being
exercised pursuant to Section 3(d) (inclusive of the Warrant Units surrendered
to the Partnership pursuant to Section 3(d) in payment of the aggregate exercise
price);

A = the average of the Daily VWAP on each of the three trading days ending on
the day prior to the delivery of the Notice of Exercise; and

B = the Exercise Price.

(e)    Notwithstanding any other provision in this Section 3, if the average of
the Daily VWAP on each of the three trading days ending on the day prior to the
delivery of the Notice of Exercise is equal to or exceeds the sum of (x) the
Maximum Amount (where, for purposes of this Warrant, the term “Maximum Amount”
shall mean $2, as adjusted from time to time in accordance with Section 4
hereof) and (y) the Exercise Price, then (i) to the extent the Warrantholder
pays the aggregate Exercise Price in cash in accordance with Section 3(b) as to
a portion of the Warrant Units, it shall receive a number of Warrant Units using
the following formula, rounded down to the nearest whole Warrant Unit (with
reference to Section 3(c) for the definitions of the variables):

 

     Y(B+M)      X =        A   

(ii) to the extent the Warrantholder elects to use the provisions of
Section 3(c) as to a portion of the Warrant Units in lieu of exercising this
Warrant by cash payment or pursuant to Section 3(d), it shall receive a number
of Warrant Units computed using the following formula, rounded down to the
nearest whole Warrant Unit (with reference to Section 3(c) for the definitions
of the variables):

 

   (MY)    X =        A   

 

5



--------------------------------------------------------------------------------

and (iii) to the extent the Warrantholder elects to use the provisions of
Section 3(d) as to a portion of the Warrant Units in lieu of exercising this
Warrant by cash payment or pursuant to Section 3(c), it shall receive an amount
of cash computed using the following formula (with reference to Section 3(d) for
the definitions of the variables):

 

W =          (MY)   

where:

M = the Maximum Amount;

(f)    Upon exercise of this Warrant, the Partnership shall not be obligated to
issue physical certificates in the name of the Warrantholder for the Warrant
Units, if any, to which the Warrantholder shall be entitled upon exercise;
provided, however, that the Partnership shall maintain records showing the
number of Warrant Units, if any, purchased and the date of such purchase.

(g)    Whenever any provision of this Warrant requires an average of prices over
a span of multiple days, the Partnership shall make such adjustments to each
that the Partnership reasonably determines to be necessary to account for any
adjustment to the Exercise Price that becomes effective, or any event requiring
an adjustment to the Exercise Price (or changes to market prices resulting from
any such event) where the ex-dividend date or effective date, as the case may
be, of the event occurs, at any time during the period over which such average
is to be calculated.

(h)    The exercise of this Warrant shall be deemed to have been effected
immediately prior to the close of business on the day (the “Exercise Effective
Time”) on which the Warrant shall have been surrendered for exercise as provided
above, together with the Notice of Exercise referred to above and to the extent
this Warrant is being exercised as to a portion of the Warrant Units subject to
Section 3(b), the applicable Exercise Price, and all taxes required to be paid
by the Warrantholder, if any, pursuant to Section 7 prior to the exercise of
such Warrant have been paid. At the Exercise Effective Time, the Common Units,
if any, issuable upon such exercise as provided in Section 3 shall be deemed to
have been issued and, for all purposes of this Warrant, the recipient shall, as
between such person and the Partnership, be deemed to be and entitled to all
rights of the holder of record of such Common Units.

For purposes of this Warrant, “Daily VWAP” means, for any trading day, the per
unit volume-weighted average price of the Common Units on the New York Stock
Exchange for such date as reported by Bloomberg through its “Volume at Price”
function (based on a trading day from 9:30 a.m., New York City time (or such
other time as the New York Stock Exchange announces is the official open of
trading) to 4:00 p.m., New York City time (or such other time as the New York
Stock Exchange announces is the official open of trading)), or, if such volume-

 

6



--------------------------------------------------------------------------------

weighted average price is unavailable, the market value of one Common Unit on
such trading day determined, using a volume weighted average method, by a
nationally recognized independent investment banking firm retained for this
purpose by the Partnership. The “Daily VWAP” shall be determined without regard
to after-hours trading or any other trading outside of the regular trading
session trading hours.

(i)    In the event of a partial exercise of the Warrant permitted hereunder,
the Partnership shall promptly deliver to the Warrantholder a New Warrant
evidencing the rights of the Warrantholder to purchase the unexpired or
unexercised portions of Warrant Units and otherwise including terms and
conditions identical to those in this Warrant.

Section 4.    Anti-Dilution Provisions and Other Adjustments. The number and
kind of securities purchasable upon the exercise of this Warrant and the
Exercise Price and the Maximum Amount shall be subject to adjustment, from time
to time, as follows:

(a)    Consolidation or Merger. If, at any time while this Warrant remains
outstanding and unexpired, the Partnership shall (i) consolidate or merge with
any other entity (regardless of whether the Partnership is the continuing or
surviving entity), (ii) transfer all or substantially all of its properties or
assets to any other person or entity or (iii) effect a capital reorganization or
reclassification of the Common Units, in each case if as a result of such
transaction the Common Units shall be changed into or exchanged for units, stock
or other securities of the Partnership or the surviving entity or cash or any
other property, the Partnership, or such successor entity as the case may be,
shall, without payment of any additional consideration therefor, execute a new
warrant providing that the Warrantholder shall have the right to exercise such
new warrant (upon terms no less favorable to the Warrantholder than those
applicable to this Warrant) and to receive upon such exercise, in lieu of each
Common Unit theretofore issuable upon exercise of this Warrant, the kind and
amount of units, shares of stock or other securities, money or property
receivable upon such capital reorganization, reclassification, change,
consolidation, merger or sale or conveyance by the holder of one Common Unit
issuable upon exercise of this Warrant had it been exercised immediately prior
to such capital reorganization, reclassification, change, consolidation, merger
or sale or conveyance. The provisions of this Section 4(a) shall similarly apply
to successive capital reorganizations, reclassifications, changes,
consolidations, mergers, sales and conveyances.

(b)    Distributions in Common Units. If the Partnership shall pay or make a
distribution on its Common Units in additional Common Units, the Exercise Price
in effect at the opening of business on the day following the date fixed for the
determination of unitholders entitled to receive such dividend or other
distribution (the “Determination Date”) shall be reduced by multiplying such
Exercise Price by a fraction, (i) the numerator of which shall be the number of
Common Units outstanding as of the close of business on the Determination Date
and (ii) the denominator of which shall be the sum of (x) the number of Common
Units outstanding at the close of business on the Determination Date and (y) the
total number of Common Units constituting such dividend or other distribution.
Such reduction shall become effective immediately after the opening of business
on the day following the Determination Date. For the purposes of this
Section 4(b), the number of Common Units at any time outstanding shall not
include Common Units held in the treasury of the Partnership. The Partnership
will not pay any dividend or make any distribution on Common Units held in the
treasury of the Partnership.

 

7



--------------------------------------------------------------------------------

(c)    Unit Splits or Combinations. In case the outstanding Common Units shall
be subdivided into a greater number of Common Units, the Exercise Price in
effect at the opening of business on the day following the day upon which such
subdivision becomes effective shall be reduced, and, conversely, in case the
outstanding Common Units shall each be combined into a smaller number of Common
Units, the Exercise Price in effect at the opening of business on the day
following the date upon which such combination becomes effective shall be
increased, in each case, to equal the product of the Exercise Price in effect on
such date and a fraction, (i) the numerator of which shall be the number of
Common Units outstanding immediately prior to such subdivision or combination,
as applicable, and (ii) the denominator of which shall be the number of Common
Units outstanding immediately after such subdivision or combination, as
applicable. Such reduction or increase, as applicable, shall become effective
immediately after the opening of business on the day following the day upon
which such subdivision or combination becomes effective.

(d)    Adjustments of Maximum Amount and Number of Units. Upon each adjustment
in the Exercise Price pursuant to any provision of this Section 4, (x) the
Maximum Amount shall be adjusted to the product obtained by multiplying the
Maximum Amount immediately prior to such adjustment in the Exercise Price by a
fraction (i) the numerator of which shall be the Exercise Price immediately
after such adjustment and (ii) the denominator of which shall be the Exercise
Price immediately prior thereto; and (y) the number of Common Units purchasable
hereunder at the Exercise Price shall be adjusted, to the nearest whole Common
Unit, to the product obtained by multiplying such number of Common Units
purchasable immediately prior to such adjustment in the Exercise Price by a
fraction, (i) the numerator of which shall be the Exercise Price immediately
prior to such adjustment and (ii) the denominator of which shall be the Exercise
Price immediately thereafter.

(e)    Other Provision Applicable to Adjustments Under This Section. All
calculations under this Section 4 shall be made to the nearest 1/100th of a cent
or to the nearest whole Common Unit, as applicable. No adjustment in the
Exercise Price shall be required unless such adjustment (plus any adjustments
not previously made by reason of this Section 4(e)) would require an increase or
decrease of at least 1% in such Exercise Price.

(f)    Notice to the Warrantholder. The Partnership will deliver to the
Warrantholder written notice, at the same time and in the same manner that it is
required to give such notice under the Partnership Agreement of any event or
transaction potentially giving rise to an adjustment or modification of the
terms and provisions of the Common Units. The Partnership will take all steps
reasonably necessary in order to ensure that the Warrantholder is able to
exercise this Warrant prior to the time of such event or transaction so as to
participate in or vote with respect to such event or transaction.

 

8



--------------------------------------------------------------------------------

Section 5.    Representations and Covenants.

(a)    The Partnership represents and covenants that all Warrant Units will,
when issued, be validly issued, fully paid and nonassessable (except to the
extent such nonassessability may be affected by Sections 17-303, 17-607 and
17-804 of the Delaware Revised Uniform Limited Partnership Act). Upon the
exercise of this Warrant, the issuance of the Warrant Units will not be subject
to any preemptive or similar rights, other than pursuant to Section 5.8 of the
Partnership Agreement.

(b)    The Warrantholder is acquiring this Warrant and will acquire the Warrant
Units for its own account, with no present intention of distributing or
reselling this Warrant or the Warrant Units in violation of applicable
securities laws. The Warrantholder acknowledges that this Warrant has not been,
and when issued the Warrant Units will not be, registered under the Securities
Act or the securities laws of any state in the United States or any other
jurisdiction and may not be offered or sold by such Warrantholder unless
subsequently registered under the Securities Act (if applicable to the
transaction) and any other securities laws or unless exemptions from the
registration or other requirements of the Securities Act and any other
securities laws are available for the transaction. The Warrantholder represents
that it is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act, as presently in effect.

Section 6.    Registration of Warrant Units.

(a)    The Partnership agrees that as soon as practicable, but in no event later
than 90 days following the date hereof, it shall use its commercially reasonable
efforts to file with the Securities and Exchange Commission a Form S-3 or any
similar short-form registration statement that may be available at such time (as
amended or supplemented and including any replacements thereof, the “Form S-3”)
for the registration, under the Securities Act, of the resale of the Warrant
Units issuable upon exercise of the Warrants. The Partnership shall use its
commercially reasonable efforts to cause the Form S-3 to become effective and to
maintain the effectiveness of such Form S-3, and a current prospectus relating
thereto, until the earlier of (a) the time at which all Warrant Units have been
sold or otherwise disposed of under the Form S-3 or in accordance with Rule 144
promulgated under the Securities Act and (b) the Warrant Units have become
eligible for resale without manner of sale or volume restriction in accordance
with Rule 144 promulgated under the Securities Act.

(b)    If (i) the board of directors of the General Partner of the Partnership
determines that the filing, initial effectiveness or continued use of the Form
S-3 would not be in the best interest of the Partnership and its unitholders
generally due to a proposed transaction involving the Partnership and determines
in good faith that the Partnership’s ability to pursue or consummate such a
transaction would be materially and adversely affected by any required
disclosure of such transaction in the Form S-3, (ii) the board of directors of
the General Partner determines such registration would render the Partnership
unable to comply with applicable securities laws or (iii) the board of directors
of the General Partner determines such registration would require disclosure of
material information that the Partnership has a bona fide business purpose for
preserving as confidential (such good faith judgment, a “Valid Business
Reason”), the

 

9



--------------------------------------------------------------------------------

Partnership may postpone or withdraw a filing of a Form S-3, or delay use of an
effective Form S-3 until such Valid Business Reason no longer exists, but in no
event shall the Partnership avail itself of such right, for a total of more than
60 consecutive days at any one time or 90 days, in the aggregate, in any period
of 365 consecutive days; and the Partnership shall give notice to the
Warrantholder of its determination to postpone or withdraw a Form S-3 promptly.
In the event the Partnership exercises its rights under this Section 6(b), the
Warrantholder shall suspend, immediately upon its receipt of the notice referred
to above, its use of the prospectus relating to the Form S-3 in connection with
any sale or offer to sell Warrant Units, and shall further keep confidential
(i) the Partnership’s exercise of its rights under this Section 6(b) and
(ii) the Warrantholder’s suspension of its use of the prospectus relating to the
Form S-3.

(c)    It is acknowledged by the Warrantholder that it shall be responsible for
all commissions, underwriting discounts or brokerage fees, and any transfer
taxes, if any, in respect of Warrant Units which are registered and sold by it.

Section 7.    Payment of Taxes. The Partnership will pay any documentary stamp
taxes attributable to the issuance of Warrant Units issuable upon the exercise
of this Warrant; provided, however, that the Partnership shall not be required
to pay any tax or taxes which may be payable in respect of any transfer involved
in the issuance or delivery of any Warrant Units or delivery of cash in a name
other than that of the Warrantholder in respect of which such Warrant Units are
issued, and in such case the Partnership shall not be required to issue or
deliver any certificate for Warrant Units or any Warrant or deliver any cash
until the person requesting the same has paid to the Partnership the amount of
such tax or has established to the Partnership’s reasonable satisfaction that
such tax has been paid. For the avoidance of doubt, the Warrantholder shall be
responsible for any income or similar taxes with respect to the Warrant.

Section 8.    Mutilated or Missing Warrants. In case this Warrant shall be
mutilated, lost, stolen or destroyed, the Partnership shall issue a New Warrant
of like tenor and for the purchase of a like amount of Warrant Units, upon the
receipt and cancellation of a mutilated Warrant, or, in the event this Warrant
is lost, stolen or destroyed, upon receipt of evidence reasonably satisfactory
to the Partnership of such loss, theft or destruction of this Warrant, and with
respect to a lost, stolen or destroyed Warrant, reasonable indemnity or bond
with respect thereto, if requested by the Partnership. Any such issuance of a
New Warrant shall be conditioned on the recipient acknowledging and agreeing to
all of the terms and provisions of this Warrant applicable thereto.

Section 9.    Benefits. Nothing in this Warrant shall be construed to give any
person or entity (other than the Partnership and the Warrantholder) any legal or
equitable right, remedy or claim, it being agreed that this Warrant shall be for
the sole and exclusive benefit of the Partnership and the Warrantholder. Each
Warrantholder, by acceptance of a Warrant, and whether or not such Warrantholder
acknowledges the same, agrees to all of the terms and provisions of the Warrant
applicable thereto.

Section 10.    Notices. Unless otherwise provided, any notice required or
permitted under this Warrant shall be given in writing and shall be deemed
effectively given as hereinafter described: (a) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (b) if given by
electronic mail or facsimile, then such notice shall be deemed given upon

 

10



--------------------------------------------------------------------------------

receipt of confirmation of complete transmittal, (c) if given by mail, then such
notice shall be deemed given upon the earlier of (i) receipt of such notice by
the recipient or (ii) three (3) days after such notice is deposited in the first
class mail, postage prepaid, and (d) if given by an internationally recognized
overnight air courier, then such notice shall be deemed given one (1) Business
Day after delivery to such carrier. All notices shall be addressed to the
address set forth below, or at such other address as the Partnership or
Warrantholder has furnished to the other party in writing in accordance with
this Warrant:

If to the Partnership:

Summit Midstream Partners, LP

910 Louisiana Street, Suite 4200

Houston, Texas 77002

Attention: General Counsel

E-Mail: [***]

with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

1111 Louisiana Street, 44th Floor

Houston, Texas 77002

Attention: John Goodgame

E-Mail: [***]

If to SMP TopCo, LLC:

Energy Capital Partners II-A, LP

12680 High Bluff Drive, Suite 400

San Diego, California 92130

Attention: Chris Leininger

E-Mail: [***]

with a copy to:

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Attention: Ryan J. Maierson

E-Mail: [***]

If to any other holder of this Warrant, at its last known address appearing on
the books of the Partnership maintained for such purpose.

Section 11.    Section Headings. The section headings in this Warrant are for
the convenience of the Partnership and the Warrantholder and in no way alter,
modify, amend, limit or restrict the provisions hereof.

 

11



--------------------------------------------------------------------------------

Section 12.    Successors. All the covenants and provisions hereof by or for the
benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and assigns hereunder.

Section 13.    Governing Law; Jurisdiction.

(a)    This Warrant all questions relating to the interpretation or enforcement
of this Agreement shall be governed by and construed in accordance with the Laws
of the State of Delaware without regard to the Laws of the State of Delaware or
any other jurisdiction that would call for the application of the substantive
laws of any jurisdiction other than the State of Delaware.

(b)    Each party hereby agrees that service of summons, complaint or other
process in connection with any Proceedings contemplated hereby may be made in
accordance with Section 10 addressed to such party at the address specified
pursuant to Section 10. Each of the Parties irrevocably submits to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware, or in the event,
but only in the event, that such court declines to accept jurisdiction over such
Proceeding, to the exclusive jurisdiction of the United States District Court
for the District of Delaware (or, in the event that such court declines to
accept jurisdiction over such Proceeding, to the exclusive jurisdiction of the
Superior Court of the State of Delaware) (collectively, the “Courts”), for the
purposes of any Proceeding arising out of or relating to this Warrant (and
agrees not to commence any Proceeding relating hereto except in such Courts as
provided herein). Each of the parties further agrees that service of any
process, summons, notice or document hand delivered or sent in accordance with
Section 10 to such Party’s address set forth in Section 10 will be effective
service of process for any Proceeding in Delaware with respect to any matters to
which it has submitted to jurisdiction as set forth in the immediately preceding
sentence. Each of the parties irrevocably and unconditionally waives any
objection to the laying of venue of any Proceeding arising out of or relating to
this Warrant in the Courts, and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such
Proceeding brought in any such court has been brought in an inconvenient forum.
Notwithstanding the foregoing, each party agrees that a final judgment in any
Proceeding properly brought in accordance with the terms of this Warrant shall
be conclusive and may be enforced by suit on the judgment in any jurisdiction or
in any other manner provided at law or in equity.

Section 14.    Waiver of Jury Trial. EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR IN CONNECTION WITH THIS WARRANT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT SEEK TO ENFORCE
THE FOREGOING WAIVER IN THE EVENT OF AN ACTION OR PROCEEDING, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 14.

 

12



--------------------------------------------------------------------------------

Section 15.    Amendment; Waiver. Any term of this Warrant may be amended or
waived (including the adjustment provisions included in Section 4) only upon the
written consent of the Partnership and the Warrantholder.

Section 16.    Requirement for Signature. Unless and until signed by the
Partnership, this Warrant shall be invalid and of no force or effect and may not
be exercised by the holder hereof.

Section 17.    Severability. In the event that any one or more of the provisions
contained in this Warrant shall be determined to be invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in any other respect and the remaining
provisions of this Warrant shall not be in any way impaired so long as this
Warrant as so modified continues to express, without material change, the
original intentions of the Warrantholder and the Partnership as to the subject
matter hereof and the invalidity, illegality or unenforceability of any
provision in question does not substantially impair the respective expectations
or reciprocal obligations of the Warrantholder and the Partnership or the
practical realization of the benefits that would otherwise be conferred upon the
Warrantholder and the Partnership. The Warrantholder and the Partnership will
endeavor in good faith negotiations to replace any invalid, illegal or
unenforceable provision with a valid provision, the effect of which comes as
close as possible to that of the invalid, illegal or unenforceable provision.

Section 18.    No Voting or Dividend Rights. Except as may be specifically
provided for herein, until the Exercise Effective Time as to this Warrant:

(i)    the Warrantholder shall not have or exercise any rights by virtue hereof
as a holder of Common Units of the Partnership, including, without limitation,
the right to vote, to receive dividends and other distributions as a holder of
Common Units or to receive notice of, or attend, meetings or any other
proceedings of the holders of Common Units;

(ii)    the consent of the Warrantholder shall not be required with respect to
any action or proceeding of the Partnership;

(iii)    the Warrantholder, by reason of the ownership or possession of a
Warrant, shall not have any right to receive any cash dividends, stock
dividends, allotments or rights or other distributions paid, allotted or
distributed or distributable to the holders of Common Units prior to, or for
which the relevant record date preceded, the Exercise Effective Time of such
Warrant; and

(iv)    the Warrantholder shall not have any right not expressly conferred
hereunder or under, or by applicable law with respect to, this Warrant.

[Remainder of Page Intentionally Left Blank. Signature Page Follows.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Partnership has caused this Warrant to be duly executed
as of the date first above written, and the initial Warrantholder, by execution
hereof below, agrees to all of the terms and provision hereof.

 

SUMMIT MIDSTREAM PARTNERS, LP By:   Summit Midstream GP, LLC,   its general
partner By:  

/s/ Brock M. Degeyter

Name:   Brock M. Degeyter Title:   Executive Vice President, General Counsel and
Chief Compliance Officer SMP TOPCO, LLC By:  

/s/ Peter Labbat

Name:   Peter Labbat Title:   President

 

Signature Page to NewCo Warrant



--------------------------------------------------------------------------------

APPENDIX A

SUMMIT MIDSTREAM PARTNERS, LP

WARRANT EXERCISE FORM

To [Name]:

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (the “Warrant”) for, and to purchase
thereunder by the surrender of the Warrant and (if applicable) payment of the
Exercise Price, all the Warrant Units (or, if partial exercise of the Warrant is
permitted under the terms of the Warrant,                      Warrant Units)
evidenced by the Warrant, this Warrant being exercised as to all such Warrant
Units, pursuant to Section 3(b) thereof, except to the extent this Warrant is
being exercised as to any Warrant Units pursuant to Section 3(c) or
Section 3(d), as indicated by the amount of Warrant Units indicated below:

Section 3(c):                          Warrant Units

Section 3(d):                          Warrant Units

The Warrant Units, if any, issuable upon such election shall be evidenced only
by the registration of such Warrant Units on the books and records of the
Partnership maintained for such purpose and such Warrants Units, if any, shall
be issued or cash, if any, shall be delivered in the name of the undersigned or
as otherwise indicated below.

Notwithstanding anything to the contrary contained herein, this election shall
constitute a representation by the Warrantholder that the recipient of the
Warrant Units issued or cash delivered upon the exercise of this Warrant is an
“accredited purchaser” as defined in Regulation D promulgated under the
Securities Act. The Partnership may rely on this representation and warranty of
the Warrantholder in determining whether the recipient of the Warrant Units
issued upon the exercise of this Warrant is an “accredited purchaser” as defined
in Regulation D promulgated under the Securities Act.

[Signature Page Follows]

 

A-1



--------------------------------------------------------------------------------

Dated:             ,         

 

Signature:                                         
                                            

 

Name (please print)

 

 

Address

 

Name for Registration

 

FEIN or Social Security Number

Assignee:

 

 

 

 

A-2